Citation Nr: 1608007	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  13-00 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for a lumbar spine disorder, to include degenerative disc disease (DDD) and arthritis.

3.  Entitlement to service connection for radiculopathy of the bilateral lower extremities as secondary to the lumbar spine disorder.

4.  Entitlement to service connection for a left ankle disorder.

5.  Entitlement to service connection for gout.

6.  Entitlement to service connection for a pituitary tumor.  

7.  Entitlement to service connection for diabetes mellitus.

8.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to diabetes mellitus. 
9.  Entitlement to service connection for a kidney disorder, to include as due to diabetes mellitus. 

10.  Entitlement to service connection for cellulitis of the left lower extremity, to include as due to diabetes mellitus. 

11.  Entitlement to service connection for erectile dysfunction as due to diabetes mellitus, to include special monthly compensation (SMC) for loss of use of creative organ.

12.  Entitlement to service connection for residuals of a stroke, to include as due to the kidney disorder. 

13.  Entitlement to service connection for ischemic heart disease, to include as due to the kidney disorder. 

14.  Entitlement to service connection for hypertension, to include as due to the kidney disorder. 

15.  Entitlement to service connection for pulmonary embolism and deep vein thrombosis as secondary to ischemic heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Casadei, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from the September 2010 and November 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence. 

The Veteran testified before the undersigned in an October 2015 video conference Board hearing, the transcript of which is included in the record.

The issues of (1) service connection for diabetes mellitus; (2) service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to diabetes mellitus; (3) service connection for a kidneys disorder, to include as due to diabetes mellitus; (4) service connection for cellulitis of the left lower extremity, to include as due to diabetes mellitus; (5) service connection for erectile dysfunction as due to diabetes mellitus, to include special monthly compensation for loss of use of creative organ; (6) service connection for residuals of a stroke, to include as due to the kidney disorder (7) service connection for ischemic heart disease, to include as due to the kidney disorder; (8); service connection for hypertension, to include as due to the kidney disorder; and (9) service connection for pulmonary embolism and deep vein thrombosis as secondary to ischemic heart disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has currently diagnosed sensorineural bilateral hearing loss as defined under VA law.

2.  The Veteran's bilateral hearing loss existed prior to service entrance.

3.  The Veteran's preexisting bilateral hearing loss did not increase in severity during or as a result of service.

4.  The Veteran has a current diagnosis of DDD and arthritis of the lumbar spine. 

5.  A lumbar spine disorder, to include DDD and arthritis, was not noted at entrance into service, and did not clearly and unmistakably exist prior to service.

6.  Symptoms relating to lumbar spine arthritis were not chronic in service and have not been continuous since service separation.

7.  Arthritis of the lumbar spine did not manifest in service or within one year of service separation. 

8.  The credible evidence of record does not demonstrate that the Veteran sustained a lumbar spine injury in service.

9.  The Veteran's radiculopathy of the bilateral lower extremities is secondary to his lumbar spine disorder; however, the Veteran is not service connected for a lumbar spine disorder.

10.  The Veteran did not sustain a left ankle injury or disease in service.

11.  The Veteran has a current diagnosis of gout.

12.  No chronic symptoms of gout were manifested during service.

13.  Symptoms of gout have not been continuous since service separation and did not manifest to a compensable degree in the year following service separation.

14.  The Veteran's current gout first manifested many years after service and is not causally or etiologically related to service.

15.  The Veteran has a history of a pituitary tumor.

16.  No chronic symptoms of a pituitary tumor were manifested during service.

17.  Symptoms relating to the pituitary tumor have not been continuous since service separation and did not manifest to a compensable degree in the year following service separation.

18.  The Veteran's current pituitary tumor manifested many years after service and is not causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  The Veteran's bilateral hearing loss disability preexisted service and was not aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.385 (2015).

2.  The criteria for service connection for a lumbar spine disorder, to include DDD and arthritis, have not been met.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2014); 
38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2015).

3.  The criteria for service connection for radiculopathy of the bilateral lower extremities as secondary to the lumbar spine disorder have not been met.  
38 U.S.C.A. §§ 1110, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

4.  The criteria for service connection for a left ankle disorder have not been met. 
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

5.  The criteria for service connection for gout have not been met.  38 U.S.C.A. 
§§ 1110, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

6.  The criteria for service connection for a pituitary tumor have not been met.  
38 U.S.C.A. §§ 1110, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In letters dated in April 2010 and January 2013, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection and secondary service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notices included provisions for disability ratings and for the effective date of the claim. 

The Veteran's service treatment records, post-service treatment records, Social Security Administration (SSA) disability records, the October 2015 Board hearing transcript, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded VA examinations in connection with his service connection claims in May 2013 (audio and spine).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions and findings obtained in this case are adequate.  The VA nexus opinions provided considered all the pertinent evidence of record, the Veteran's statements, and provided a complete rationale for the opinions stated. 

The Veteran has not been afforded a VA medical examination specifically addressing the claimed left ankle, gout, or pituitary tumor disorders; however, the Board finds that a VA examination is not necessary to decide these matters.  In McLendon, the Court held that in disability compensation claims, the VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  In Duenas, the Court held that a VA examination is necessary when the record: 
(1) contains competent evidence that a veteran has persistent or recurrent symptoms of the claimed disability and (2) indicate that those symptoms may be associated with his active military service.

In this case, because the weight of the evidence demonstrates that the Veteran did not have symptoms of a left ankle disorder, gout, or a pituitary tumor in service and did not sustain a left ankle injury or disease in service, or otherwise show in-service symptoms, or an in-service event involving his ankle, gout, or brain tumor, there is no duty to provide a VA medical examination.  As will be discussed in detail below, in this case, service treatment records are devoid of any complaints, symptoms, or diagnosis indicative of a left ankle, gout, or brain tumor in service.  See also Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues addressed on the merits in this appeal.  Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance is required to fulfill VA's duties to notify and assist the Veteran in the development of the claims.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The conditions of a sensorineural hearing loss (organic disease of the nervous system), lumbar spine arthritis, radiculopathy, gout (a form of arthritis), and a brain tumor are "chronic disease[s]" listed under 38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) apply to these claims.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).
When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis for Bilateral Hearing Loss

The Veteran contends that his current bilateral hearing loss disability is related to his active military service.  During a May 2013 VA examination, the Veteran reported that he was exposed to gun fire on firing ranges and grenades.  He denied wearing any hearing protection at that time.  See also October 2015 Board Hearing Transcript at pg. 18.  He asserts that service connection for his bilateral hearing loss due to in-service noise exposure is warranted.

Initially, the Board finds the Veteran has a current diagnosis of bilateral sensorineural hearing loss for VA purposes during the appeal period.  The Veteran's speech recognition scores using the Maryland CNC test were less than 94 percent during the May 2013 VA audiometric examination.  Specifically, the Veteran had a speech recognition score of 84 percent in the right ear, and 80 percent in the left ear.  See 38 C.F.R. § 3.385 (Criteria for establishing a hearing loss disability for VA compensation purposes includes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC (controlled speech discrimination) test are less than 94 percent. 
38 C.F.R. § 3.385).

VA regulations provide that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 C.F.R. § 3.304(b).  The presumption of soundness attaches only where there has been an induction examination that did not detect or note the disability that the veteran later complains about.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991). 
If a pre-existing disorder is noted upon entry into service, a veteran cannot bring a claim for service connection for that disorder, but a veteran may bring a claim for service-connected aggravation of that disorder.  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under 38 U.S.C.A. § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153 (West 2014); see 38 C.F.R. § 3.306 (2011); Jensen, supra., at 1417; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).

In other words, if the Veteran has a condition that preexisted military service, the issue becomes whether the disease or injury was aggravated during service.  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  The presumption of aggravation can only be rebutted by clear and unmistakable evidence (obvious or manifest).  See 38 C.F.R. § 3.306(b) (2015).

Service treatment records show that the Veteran had impaired hearing at entrance into service as noted on his service entrance audiological evaluation in April 1968.  Specifically at 4000 Hz, the auditory threshold in both ears was 40 decibels.  These findings at entry into service demonstrate hearing loss in both ears.  See Hensley v. Brown, 5 Vet. App. 155 (1993) (The threshold for normal hearing is 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.)

As the record shows that decreased hearing was noted at entrance into service, the Veteran's service connection claim must be based on aggravation of the pre-existing disorder, rather than in-service incurrence.  This means that the evidence must demonstrate a permanent worsening of the Veteran's pre-existing hearing loss as a result of the Veteran's military service.

Service treatment records do not show any complaints of hearing loss during service.   In a January 1970 service separation examination, the Veteran had normal hearing.  Specifically, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were -10, -10, -10, n/a, and 5 respectively.  In the left ear, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz were 5, 5, 5, n/a, and 0 respectively.  In a January 1970 report of medical history, completed by the Veteran at service separation, he specifically checked "NO" as to having hearing loss.  As the Veteran's hearing did not worsened during service, the presumption of aggravation under section 1153 does not apply, and the burden remains on the Veteran to show that military service aggravated his preexisting hearing loss.

The evidence also includes a May 2013 VA examination report.  The examiner noted that the Veteran was exposed to gun fire and grenades in service and the Veteran also had a current bilateral hearing loss disability.  The examiner then stated that the Veteran had normal hearing on his service separation examination in January 1970.  When compared to his enlistment examination, the examiner noted that there was no decrease in hearing.  Further, the examiner noted that the Veteran reported first noticing his hearing loss between 1972 and 1975, years after service separation.  As such, the examiner opined that the Veteran's hearing loss was less likely than not related to service.  

The Board finds that the May 2013 VA medical opinion is of limited probative value as the examiner did not specifically address the question of in-service aggravation.  However, the examiner did note that the Veteran's hearing loss did not decrease from service entrance to service discharge.  The Board finds that this statement weighs against a finding that the Veteran's pre-existing hearing loss disorder was aggravated during service.  

The Veteran has not submitted any competent evidence showing that his pre-existing bilateral hearing loss was aggravated by in-service noise exposure.  As a lay person without appropriate medical expertise, his own opinion asserting such a relationship does not constitute competent evidence supporting his claim, as this is a medical determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  

Accordingly, the preponderance of the evidence shows that the Veteran's pre-existing bilateral ear hearing loss was not aggravated by service.  Therefore, service connection is not warranted.  See 38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. § 3.306(b); 
As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and service connection for a left ear hearing loss disability must be denied.  See 38 C.F.R. § 3.102.

Service Connection Analysis for a Back Disorder

The Veteran maintains that he had a back disorder prior to service entrance.  He has also stated that his back condition continued to worsen in service and after service separation.  See October 2015 Board Hearing Transcript at pgs. 3, 19.

The Board will first consider whether the Veteran's lumbar spine disorder existed prior to entrance into service.  In this regard, a lumbar spine disorder was not diagnosed at the pre-induction examination in April 1968.  As such, a preexisting disorder was not noted upon the Veteran's entry into his period of active service, and the presumption of soundness arises.  Therefore, the burden shifts to VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's lumbar spine disorder was both preexisting and not aggravated by service.  See Wagner, 370 F.3d at 1096.

The evidence includes a letter from Dr. Witherington dated in April 1968, prior to service entrance.  Dr. Witherington stated that the Veteran was treated in September 1964, approximately four years prior to service entrance, for a severe lumbo-sacral strain as a result of a football injury.  X-rays at that time were confirmed as "normal."  Dr. Witherington further noted that the Veteran was hospitalized for 12 days and discharged "much improved."  Further, in an April 1968 report of medical history, completed by the Veteran at service entrance, he checked "YES" as to having recurrent back pain.  

Although there is evidence that the Veteran had sustained a lumbo-sacral strain prior to service entrance, Dr. Witherington stated that the Veteran's x-rays were normal and that the Veteran's condition had much improved after hospitalization four years prior to service entrance.  Dr. Witherington did not note that the Veteran continued to have a back disorder or any residuals therefrom.  As noted above, a clinical evaluation of the Veteran's spine at service entrance in April 1968 was found to be normal.  As the Board finds that there is a lack of contemporaneous medical evidence clearly and unmistakably indicating that the Veteran had a lumbar spine disorder prior to active service, the presumption of soundness has not been rebutted.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (presumption of soundness upon entry into service may not be rebutted without "contemporaneous clinical evidence or recorded history" in the record).  Hence, the Board finds that a lumbar spine disorder did not pre-exist active duty service.

The Board next finds that the Veteran has a current diagnosis of lumbar spine DDD and arthritis.  See May 2013 VA examination report.  

Upon review of all the evidence of record, both lay and medical, the Board finds that symptoms of lumbar spine arthritis were not chronic in service.  Service treatment records are negative for complaints, diagnoses, or treatment for a lumbar spine disorder.  A January 1970 report of medical history, completed by the Veteran at service separation, shows that he checked "yes" as to having back trouble.  However, a clinical evaluation during the January 1970 service separation examination revealed that the Veteran's spine was "normal" and there were no notations regarding any spine disorder.  For these reasons, the Board finds that the Veteran's lumbar spine disorder was not chronic in service.

The Board also finds that the weight of the evidence demonstrates that symptoms of lumbar spine arthritis did not manifest to a compensable degree within one year of service separation.  The weight of the evidence demonstrates no arthritis symptoms during the one year period after service, and no diagnosis or findings of arthritis of any severity during the one year post-service presumptive period.  See 38 C.F.R. 
§§ 3.307, 3.309.  As will be discussed in detail below, the evidence shows that the first assessment of arthritis was in May 2012, more than 40 years after service separation.  See May 2012 VA treatment record (in Virtual VA) (x-ray showed multilevel degenerative disc disease and mild degenerative changes of the facet joints of the lumbar spine); see also July 2012 VA treatment record in Virtual VA (discussing June 2012 MRI showing mild degenerative changes of the lumbar spine).  For these reasons, the Board finds that arthritis, first diagnosed in 2012, did not manifest to a compensable degree within one year of service separation; therefore, the presumptive provisions for arthritis are not applicable in this case.  
38 C.F.R. §§ 3.307, 3.309.

The Board next finds that the weight of the competent and credible evidence demonstrates that symptoms associated with lumbar spine arthritis have not been continuous since service separation.  Upon review of the evidence of record, the Board finds that the evidence does not demonstrate any complaints, treatment, or diagnosis relating to the spine until 2010, approximately 40 years after service separation.  The Board finds that the lack of complaints, diagnosis, and treatment from either private or VA medical professionals for over 40 years weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor for consideration in deciding a claim).

Further, in an April 2011 VA physical therapy consult note (in Virtual VA), the Veteran was seen for complaints of low back pain.  It was specifically noted that the Veteran had fallen off three steps over the weekend and that the "back started hurting ever since."  The Veteran did not report low back pain since service or that he had sustained an in-service spine injury at that time. 

The Board finds the April 2011 VA treatment record to be particularly probative as to the purported continuity of the Veteran's spine symptoms.  During this treatment session, the Veteran was receiving care for low back pain and it is thus reasonable to assume that, had he been suffering from low back pain continuously since service separation, he would have reported such pain to the treating VA medical professional.  The Board finds that the Veteran's statements made in the course of treatment to his physicians and physical therapist have greater probative value than the statements made pursuant to the VA compensation claim because statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  For these reasons, the Board finds that the Veteran's symptoms associated with lumbar spine arthritis have not been continuous since service separation.

The evidence also includes a May 2013 VA spine examination.  During the evaluation, the Veteran reported that he injured his low back playing football in high school, prior to service entrance.  He also reported that he continued to have back pain since that time.  The Veteran reported "minor" injuries in service, but did not provide any specific dates or incidents.  After performing a physical examination and review of the claims file, the examiner diagnosed the Veteran with DDD of the lumbar spine.  The examiner further noted that x-rays revealed arthritis of the lumbar spine.  The examiner then opined that the Veteran's lumbar spine disorder was less likely than not related to service.  In support of this opinion, the examiner noted that the Veteran's service separation examination report showed that the Veteran complained of occasional back pain.  The Veteran now had DDD, which according to the examiner, was a multifactorial condition and was related to age, genetics, body habitus, and wear and tear.  The examiner noted that it was "highly unlikely" that "occasional back pain" in the 1970s represented some injury that led to his debilitating back pain now.  It was noted that, although an injury could cause damage to a single disc level and cause resultant degeneration, the Veteran had multilevel disease, which would not be consistent with a disc injury and resultant degenerative disease.  The examiner further noted that the Veteran had radiographic findings which were extremely common in his age group.  The examiner stated that the Veteran would be in the same condition now regardless of military duty.  The examiner noted that, coincidentally, the Veteran's reports that he started to have mild back pain during service was a phenomenon that was also extremely common.

Although the May 2013 VA examiner noted that the Veteran started to have back pain during service, the Board finds that the evidence of record does not show that the Veteran sustained an in-service lumbar spine injury.  The evidence demonstrates that the Veteran was not seen for complaints or symptoms related to a spine disorder in service despite the fact that the Veteran sought medical treatment for other ailments.  Further, as discussed above, post-service VA treatment records, where the Veteran was specifically treated for low back pain, did not reveal any reports by the Veteran regarding a back injury in service.  Moreover, during the October 2015 Board hearing, the Veteran did not report a specific injury to his low back in service.  

For these reasons, the Board finds that the evidence of record, both lay and medical, demonstrates that the Veteran did not sustain an in-service injury or disease relevant to his back.  Accordingly, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a lumbar spine disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

Service Connection Analysis for Radiculopathy 
of the Bilateral Lower Extremities

The Veteran maintains that he has radiculopathy of the bilateral lower extremities that are related to his lumbar spine disorder.  As the Veteran does not contend that his radiculopathy condition is directly related to service, the Board will not address direct service connection.

With regard to the theory of secondary service connection, the record contains VA treatment notes showing that the Veteran has low back pain with radiculopathy of the left lower extremity.  See June 2013 and July 2013 VA treatment records in Virtual VA.  That notwithstanding, the Board finds that service connection for radiculopathy is not warranted.  For the reasons addressed in the previous section, the Board finds that service connection is not warranted for a lumbar spine disorder; as such, secondary service connection may not be established as a matter of law.  See 38 C.F.R. § 3.310(a). 



Service Connection Analysis for Left Ankle Disorder

The Veteran contends that he fractured his left ankle as a result of falling down a flight of stairs during service.  See October 2015 Board Hearing Transcript at pg. 8. 

Upon review of all the evidence of record, both the lay and medical, the Board finds that the weight of the competent and credible evidence demonstrates that the Veteran did not sustain a left ankle injury or disease in service, nor did he exhibit symptoms of a left ankle disorder in service.

Although the Veteran asserts that he fractured his left ankle in service, service treatment records are negative for any complaints, diagnosis, or treatment for an ankle disorder, to include a fracture.  Service treatment records appear complete and the Veteran has not contended that there are missing service treatment records. Service treatment records show that the Veteran sought treatment for other ailments unrelated to the ankles, during which time he did not complain of ankle problems or other symptoms of the feet.  See Kahana v. Shinseki, No. 24 Vet. App. 428, 439 (2011) (citing Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (Lance, J., concurring) (VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred).  Had the Veteran been suffering from ankle symptoms, he had opportunities to mention such symptoms to service health care providers even without making a separate visit to sick call.  Had he done so, such complaints would have been reflected in the service treatment records. 

Additionally, contemporaneous to service, the Veteran did not report any history or complaints of ankle problems at the time of his separation from service.  Such absence of complaints, findings, or treatment during service, in this context, is highly probative, contemporaneous evidence that the Veteran did not experience  left ankle problems in service.  Specifically, the January 1970 Report of Medical Examination, conducted at service separation from active duty service, shows that a clinical evaluation of the Veteran's feet was "normal," and there were no remarks as to the Veteran having had a left ankle fracture or other injury.  Similarly, the January 1970 report of medical history, completed by the Veteran at service discharge, shows that the Veteran specifically checked "NO" as to having "foot trouble" or "bone, joint, or other deformity."  The Veteran did note that he had swollen and painful joints and a history of broken bones, but it was noted that the swollen joints were as a result of nephritis in "early childhood."  Further, it was noted that the Veteran had a healed broken right wrist; however, there was no indication of a left ankle fracture.  For these reasons, the Board finds that the Veteran's more recent statements regarding in-service treatment and symptoms of a left ankle fracture, made in connection with his claim for VA compensation purposes, are not credible and are outweighed by the contemporaneous service treatment records.

The Board has reviewed the remaining evidence of record, to include SSA disability records.  In a June 2010 medical statement from Dr. Loskovitz, the Veteran was being evaluated for diabetes, heart disease, lung disorder, stroke, gout, depression, and a brain tumor.  During the evaluation, it was noted that the Veteran had a history of fracturing his left ankle twice.  His ankle was noted to be painful and occasionally swollen.  However, the June 2010 statement did not provide the dates of the purported left ankle fractures.  

Further, during the October 2015 Board hearing, the Veteran testified that he fractured his left ankle as a result of falling down a flight of stairs during service.  However, in his application for VA compensation benefits, received in April 2010, the Veteran stated that he broke his ankle in service while playing basketball.  Moreover, post-service treatment records, to include VA treatment notes, reflect occasional complaints of ankle pain and swelling; however, at no time did the Veteran report that he had sustained a left ankle fracture or injury in service.  The Board finds that the Veteran's statements regarding the purported in-service ankle injuries have been inconsistent and unsupported by the medical evidence of record; as such, the Board finds that the Veteran's statements lack probative value.

In sum, the Board finds that the competent and credible evidence of record demonstrates that the Veteran did not sustain an injury or disease of the left ankle in service.  As there is no in-service injury or disease to which to relate the current bilateral foot disability, the question of relationship (nexus) to service is not reached in this case.  Accordingly, the Board finds that a preponderance of the evidence is against the claim for service connection for left ankle disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.

Service Connection Analysis for Gout

During the October 2015 Board hearing, the Veteran testified that he first experienced swelling of his feet in service and was first diagnosed with gout in service.  See Id. at pg. 15.  

Initially, the Board finds that the Veteran has a current diagnosis of gout.  See VA and private treatment records. 

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding of chronic symptoms of gout during service.  Service treatment records are absent of any complaints, findings, or treatment for foot problems or gout.  Also, on his January 1970 service separation report of medical history, the Veteran checked "No" when asked if he had or had ever had "foot trouble," "arthritis or rheumatism," or a "bone, joint, or other deformity."  Furthermore, at January 1970 service separation examination, the Veteran's musculoskeletal system and feet were clinically evaluated as normal.

Because the musculoskeletal system and feet were clinically evaluated during service, to include at the January 1970 service separation examination, the Board finds that gout is a condition that would have been ordinarily been recorded during service.  Therefore, the service treatment records, which show no such findings, provide evidence against a finding of chronic symptoms of gout during service. Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803 (7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the STRs as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803 (7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).

The Board next finds that the weight of the evidence is against finding that gout was manifested to a compensable degree within one year of service separation, or that symptoms of gout have been continuous since service.  The post-service medical evidence shows that gout symptoms were not manifested until approximately 2000.  Specifically, the evidence includes a July 2010 psychological evaluation from 
Dr. Beebe (submitted with SSA records).  In this evaluation, it was noted that the Veteran was "diagnosed with gout over 10 years ago" (i.e., in approximately 2000).    Thus, the evidence shows that gout symptoms were initially manifested many years after service separation.  See Buchanan, 451 F.3d at 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).

Further, although the Veteran has stated that he was treated for gout in service, his statements have been inconsistent, and therefore of no probative value.  For example, in his application for VA compensation benefits, received in April 2010, the Veteran noted that his gout disability first started in June 2005.  For these reasons, continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) has not been established either by the clinical record or the Veteran's statements.

In sum, the Board finds that the competent and credible evidence of record demonstrates that the Veteran did not experience symptoms of gout in service and was not treated for or diagnosed with gout in service.  As there is no in-service injury or disease to which to relate the current gout disability, the question of relationship (nexus) to service is not reached in this case.  Accordingly, the Board finds that a preponderance of the evidence is against the claim for service connection for gout, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection Analysis for Pituitary Tumor

The Veteran seeks service connection for a pituitary tumor.  However, the Veteran's contentions regarding how his pituitary tumor is related to service are unclear.  

Post-service VA and private treatment records reflect that the Veteran has a history of a pituitary tumor and underwent a resection in 2006.  In 2008, he underwent gamma-knife surgery.  

During the October 2015 Board hearing, the Veteran testified that the brain tumor was discovered while he was undergoing bypass surgery.  According to the Veteran, his brain tumor was caused by his eyes.  See Board Hearing Transcript at pg. 16.  The Veteran has not asserted that his brain tumor was incurred in service or that it is related to a service-connected disability.

Further, the Board finds that the weight of the evidence is against a finding of chronic symptoms of a brain tumor during service.  Service treatment records are absent of any complaints, findings, or treatment for a brain disorder or diagnosis of a pituitary tumor.  Also, on his January 1970 service separation examination, the Veteran's head was clinically evaluated as normal.

The Board next finds that the weight of the evidence is against finding that the Veteran's brain tumor was manifested to a compensable degree within one year of service separation, or that symptoms have been continuous since service.  The post-service medical evidence shows that the Veteran's brain tumor was first diagnosed in 2006.  There is no medical evidence showing any symptoms or diagnoses of a brain tumor within one year of service separation or until many years after service.  

In sum, the Board finds that the competent and credible evidence of record demonstrates that the Veteran did not experience symptoms of a brain tumor in service and was not treated for or diagnosed with a brain tumor in service.  As there is no in-service injury or disease to which to relate the current brain tumor disability, the question of relationship (nexus) to service is not reached in this case.  

The Veteran has not offered any evidence as to how the brain tumor is related to service or to a service-connected disability.  Accordingly, the Board finds that a preponderance of the evidence is against the claim for service connection for a pituitary tumor, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.






	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a lumbar spine disorder, to include DDD and arthritis, is denied.

Service connection for radiculopathy of the bilateral lower extremities as secondary to the lumbar spine disorder is denied.

Service connection for a left ankle disorder is denied. 

Service connection for gout is denied.

Service connection for a pituitary tumor is denied.


REMAND

Claim for Service Connection for Diabetes Mellitus

During the October 2015 Board hearing, the Veteran reported that he was first treated for diabetes in service in 1968.  The Veteran testified that, although the diabetes had not "developed fully," he was given pills for diabetes.  See Id. at pg. 3.  He has also asserted that he was first diagnosed with diabetes mellitus in March 1971, within one year following service separation.

The Board finds that additional development is necessary to assist in determining whether the Veteran's diabetes first manifested within one year following service separation.  VA treatment records show that the Veteran has consistently reported that the onset of his diabetes was in 1971.  In his April 2010 claim for VA compensation benefits, the Vetera noted that his diabetes began in the spring of 1971 and he was treated by Dr. Witherington.  The evidence also includes an April 2010 medical evaluation from Dr. Jallepalli.  In that report, it was noted that 
Dr. Jallepalli had been treating the Veteran since 1996.  It was noted that the Veteran was a "known diabetic since March 1971."  

In a March 2010 VA Authorization and Consent to Release Information form, the Veteran noted that he was initially treated for diabetes by Dr. Witherington; however, the doctor was now deceased.  The Veteran stated that he was then treated by Dr. Jallepalli, but that he had retired and moved to India.  According to the Veteran, Dr. Jallepalli referred the Veteran to Dr. Qureshi.  

The evidence of record does not contain any medical evidence showing that the Veteran's diabetes manifested to a compensable degree within one year of service separation.  The Board notes that treatment records from Dr. Witherington and 
Dr. Jallepalli do not appear to be available as those doctors are either deceased or are now retired.  However, treatment records from Dr. Qureshi have not been requested or obtained.  As these treatment records may provide some insight as to the onset and treatment of the Veteran's diabetes, a remand is warranted.  

Claims for Service Connection for Peripheral Neuropathy, Kidney Disorder, Cellulitis, and Erectile Dysfunction to include SMC 

During the October 2015 Board hearing, the Veteran stated that his service connection claims for peripheral neuropathy, kidney disorder, cellulitis, and erectile dysfunction, to include SMC, are related to his diabetes mellitus.  In a January 2014 VA treatment record (in Virtual VA), it was noted that the Veteran had "somewhat large kidneys c/w [consistent with] diabetes."  As any decision with respect to the claim for service connection for diabetes may affect these other claims, the claims listed in this section are inextricably intertwined with the claim for service connection for diabetes still pending.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Thus, adjudication of the claims for service connection for peripheral neuropathy, kidney disorder, cellulitis, and erectile dysfunction, to include SMC, are deferred until adjudication of the service connection claim for diabetes mellitus.  

Claims for Ischemic Heart Disease, Residuals of a Stroke, Pulmonary Embolism and Deep Vein Thrombosis, and Hypertension

The Veteran has also claimed that his heart disorders, which would include residuals of a stroke, ischemic heart disease, and hypertension may also be caused or aggravated by his kidney disorder.  See October 2015 Board Hearing Transcript at pg. 6.  The evidence also suggests that the Veteran's pulmonary embolism and deep vein thrombosis may have occurred in connection with his bypass surgery.  As such, the claims for service connection for residuals of a stroke, ischemic heart disease, hypertension, and pulmonary embolism and deep vein thrombosis are inextricably intertwined with the service connection claim for a kidney disorder also remanded herein.    

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should make reasonable requests for all private treatment records from Dr. Nauman Qureshi.  For contact information see Veteran's VA Form 21-4142 dated in March 2010.  Any records so obtained should be associated with the claims folder.  If certain records cannot be obtained, the Veteran should be so notified and allowed the opportunity to obtain them himself.

2.  Thereafter, the claims for (1) service connection for diabetes mellitus; (2) service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to diabetes mellitus; (3) service connection for a kidneys disorder, to include as due to diabetes mellitus; (4) service connection for cellulitis of the left lower extremity, to include as due to diabetes mellitus; 
(5) service connection for erectile dysfunction as due to diabetes mellitus, to include SMC for loss of use of creative organ; (6) service connection for residuals of a stroke, to include as due to the kidney disorder; (7) service connection for ischemic heart disease, to include as due to the kidney disorder; (8) service connection for hypertension, to include as due to the kidney disorder; and (9) service connection for pulmonary embolism and deep vein thrombosis as secondary to ischemic heart disease should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


